Citation Nr: 1527683	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected residual gunshot wound to the left leg.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that there are VA medical records dated October 2011 to September 2014.  These records were considered in the October 2014 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  The corresponding file in the Veterans Benefits Management System contains additional private records for which the Veteran's representative submitted a waiver of the RO's initial consideration.  VBMS also contains records from the Social Security Administration (SSA) that were reviewed by the RO in the September 2012 statement of the case (SOC).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the Veteran's March 2015 hearing, the Veteran's representative asserted that the Veteran's lumbar spine disorder was secondary to his service-connected gunshot wound injury to the left leg. However, the Veteran has not been provided notice of what is needed to establish service connection on a secondary basis, and the SOC and SSOC did not include the provisions of 38 C.F.R. § 3.310.  Moreover, a VA medical opinion is needed to address this theory of entitlement.

It also appears that there may be outstanding medical records.  Specifically, the Veteran's VA medical records show that he was attempting to obtain a referral for his back disorder at an appointment in February 2011.  It is also noted that he was treated for his back by Dr. P.W. (initials used to protect privacy) at Baptist Hospital from 2008 to the present in his Social Security Administration (SSA) benefits application.  Moreover, in his application for TDIU, the Veteran stated that he had been denied vocational rehabilitation with VA, but that he was in the process of re-applying.  Therefore, the AOJ should attempt to obtain any outstanding VA medical records, private medical records, and vocational rehabilitation records.

In addition, the Board notes that a decision on the claim for service connection could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with his claim for service connection for a lumbar spine disorder. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disorder, to include Dr. P.W.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
3.  The AOJ should obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner then opine as to whether it is at least as likely as not that the Veteran has a lumbar spine disorder that is causally or etiologically related to his military service, to include any symptomatology therein.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has a lumbar spine disorder that is caused by or permanently aggravated by his service-connected residual gunshot wound to the left leg.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or a social and industrial survey or obtaining a medical opinion in connection with his claim for TDIU.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




